internal_revenue_service number release date index number ----------------------------- ------------------------------------------ ------------------------------ ---------------------------- legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no -------------- telephone number ---------------------- refer reply to cc ita b05 plr-117721-15 date date --------------------------------------------------- taxpayer corporation ---------------------------------------------------------------- partnership --------------------------------------------------------- tax_year ------- dear --------------- this is in response to your letter of date requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the regulations on procedure and administration for taxpayer to file an election under sec_168 of the internal_revenue_code facts taxpayer a corporation is wholly-owned by corporation a tax-exempt_entity taxpayer is a general_partner of partnership a limited_partnership partnership placed_in_service a low-income_housing project in tax_year since taxpayer is wholly-owned by corporation taxpayer is a tax-exempt_controlled_entity within the meaning of sec_168 and a portion of partnership’s depreciable_property is tax-exempt_use_property a designation of tax-exempt_use_property affects the depreciation that partnership can take for its depreciable_property taxpayer may elect under sec_168 not to be treated as a tax-exempt_entity for purposes of sec_168 this election must comply with the requirements of sec_301_9100-7t of the temporary regulations of procedure and administration taxpayer engaged a qualified_tax preparer to prepare its tax returns each year since its inception taxpayer intended to make the sec_168 election for tax_year however taxpayer’s tax preparer was unaware that an affirmative election was plr-117721-15 required to be attached to the federal tax_return for tax_year and neither prepared nor attached the necessary form to the return at a later date the limited_partner of the partnership requested supporting documentation related to taxpayer’s election in reviewing the filed tax returns tax preparer discovered and informed taxpayer that the sec_168 election had not been made in tax_year and that all of the subsequent taxpayer’s returns were filed as if a valid election had been made in tax_year taxpayer filed the request for an extension of time to file an election under sec_301_9100-1 and sec_301_9100-3 of the regulations on procedure and administration shortly thereafter law sec_168 provides that for purposes of sec_168 if any property which is not tax-exempt_use_property is owned by a partnership which has both a tax-exempt_entity and a person who is not a tax-exempt_entity as partners and any allocation to the tax-exempt_entity of partnership items is not a qualified_allocation then an amount equal to such tax-exempt entity's proportionate share of such property shall be treated as tax-exempt_use_property sec_168 provides that for purposes of sec_168 any tax-exempt_controlled_entity shall be treated as a tax-exempt_entity sec_168 provides that for purposes of sec_168 a tax-exempt_controlled_entity may elect not to be treated as a tax-exempt_entity such an election is irrevocable and will bind all tax-exempt entities holding an interest in the tax-exempt_controlled_entity sec_301_9100-7t requires elections under sec_168 to be made by the due_date of the tax_return including extensions for the first taxable_year for which the election is to be effective under sec_301_9100-1 and sec_301_9100-3 and b the commissioner has discretion to grant a reasonable extension of time to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i provided the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government under sec_301_9100-3 a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on all of the facts and information submitted and the representations made taxpayer relied on a qualified_tax professional to make the election under plr-117721-15 sec_168 that tax professional failed to make a timely election we therefore conclude that taxpayer has acted reasonably and in good_faith as described in sec_301_9100-3 and granting the requested relief will not prejudice the interests of the government taxpayer is granted an extension of time of days from the date of this letter_ruling to file an amended_return for tax_year making the election under sec_168 taxpayer must attach the aforementioned election and the information set forth in sec_301_9100-7t to the amended_return taxpayer also must attach a copy of this letter to the amended_return pursuant to sec_301_9100-7t a copy of the election statement also should be attached to the federal_income_tax returns of each of the tax- exempt shareholders of taxpayer caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular we express no opinion as to whether taxpayer qualifies to make the election set forth in sec_168 this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent the ruling contained in this letter is based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by appropriate parties while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely amy pfalzgraf senior counsel branch office_of_chief_counsel income_tax accounting enclosure copy for sec_6110 purposes
